17-08266-rdd    Doc 14     Filed 11/07/18    Entered 11/07/18 16:46:25    Main Document
                                            Pg 1 of 10



Tracy L. Klestadt
Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000                                Hearing Date:
Fax: (212) 972-2245                                      November 16, 2018
tklestadt@klestadt.com                                   10:00 a.m.

Jeffrey K. Garfinkle (admitted pro hac vice)
Daniel H. Slate (California State Bar No. 78173)
BUCHALTER Professional Corporation
18400 Von Karman Avenue, Suite 800
Irvine, CA 92612
Telephone: (949) 760-1121
Fax: (949) 720-0182
jgarfinkle@buchalter.com
dslate@buchalter.com

Counsel for Attorneys for Defendants, McKesson Corporation,
McKesson Specialty Distribution Corporation and McKesson Pharmacy Systems LLC




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                           )     Chapter 11
                                                 )
                                                 )     Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA                 )
COMPANY, INC., et al.                            )     Jointly Administered
                                                 )
                           Debtors.              )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )     Adv. Proc. No. 17-08264 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON CORPORATION,                            )
                                                 )
                              Defendant.         )
                                                 )




BN 34580433v4
17-08266-rdd   Doc 14     Filed 11/07/18    Entered 11/07/18 16:46:25   Main Document
                                           Pg 2 of 10



The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC.,            )
et al.                                           )
                              Plaintiff          )    Adv. Proc. No. 17-08265 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON PHARMACY SYSTEMS LLC,                   )
                                                 )
                              Defendant.         )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )    Adv. Proc. No. 17-08266 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON SPECIALTY DISTRIBUTION LLC, )
                                                 )
                              Defendant.         )
                                                 )


DEFENDANTS’ OPPOSITION TO PLANTIFF’S MOTION TO COMPEL MEDIATION
PURSUANT TO PARAGRAPH 1.1 OF THE UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK’S MEDIATION PROCEDURES




                                              2
17-08266-rdd        Doc 14      Filed 11/07/18       Entered 11/07/18 16:46:25              Main Document
                                                    Pg 3 of 10


        McKesson Corporation and its corporate affiliates, McKesson Specialty Distribution

Corporation and McKesson Pharmacy Systems LLC, (collectively, “McKesson”) file this

Opposition to the Motion to Compel Mediation (the “Mediation Motion”). As explained in this

Opposition, the Court should deny Plaintiff’s request for court-mandated mediation in the three

pending adversary proceedings. Instead, McKesson’s summary judgment motion in the primary

preference lawsuit, against McKesson Corporation for nearly $68 million, should be set for

hearing and the Court should schedule a case status conference under Bankruptcy Code § 105(d).

The reasons for this resolution are follows:

        1.       Debtors, The Great Atlantic & Pacific Tea Company, Inc., et al. (the “Debtors”)

filed Chapter 11 petitions on July 19, 2015 (the “Petition Date”). They were one of the nation’s

oldest supermarket and food retailers, operating approximately 300 supermarkets, combination

food and drug stores, and specialty food stores across six Northeastern states. The Debtors’

primary retail operations consisted of supermarkets operated under a variety of well-known trade

names including A&P, Waldbaum’s, SuperFresh, Pathmark, Food Basics, and The Food

Emporium. As of the Petition Date, 178 of those supermarkets had in-store pharmacies, and

McKesson was the Debtors’ primary supplier of pharmaceuticals to those pharmacies.

        2.       From the Petition Date through the Spring of 2016, the Debtors liquidated their

supermarkets, in-store pharmacies and other business assets. Using the liquidation proceeds, the

Debtors’ post-petition financing was repaid. The Debtors’ pre-petition secured creditors no

longer have any secured claims against the remaining liquidation proceeds. To that end, there is

no currently applicable cash collateral stipulation or cash collateral order.1 It is McKesson’s


1 Per the court-approved “Settlement Agreement” between the Committee and the “Secured Creditors,” [Docket
Nos. 2786, 2868], the Secured Creditors gave the estates $11.25 million in cash. Of that amount, $1.5 million was
earmarked to pay the fees and expenses of UFCW professionals. Under the Settlement Agreement, recoveries on
avoidance actions are allocated as follows: (i) 75% to the Secured Creditors and 25% to the Debtors’ estates from



                                                        3
17-08266-rdd           Doc 14     Filed 11/07/18       Entered 11/07/18 16:46:25                 Main Document
                                                      Pg 4 of 10


understanding that some or all of the remaining cash—roughly $22.7 million—is unrestricted

and available to pay administrative creditors.

         3.       On July 17, 2019, and on several subsequent dates, the Official Committee of

Unsecured Creditors (“Plaintiff” or the “Committee”)2 filed 29 preference lawsuits, including

three against McKesson. The three preference lawsuits against McKesson are:

                  a.       Creditors’ Committee v. McKesson Corp., Adv. Pro. No. 17-08264-rdd.

In this lawsuit, Plaintiff seeks to recover $67,752,943.44 for payments made during the 90-day

preference period to purchase pharmaceutical products.

                  b.       Creditors’ Committee v. McKesson Pharmacy Systems, LLC, Adv. Pro.

No. 17-08265-rdd. In this lawsuit, Plaintiff seeks to recover $323,260.11 for payments made

during the 90-day preference period owed for pharmacy-related hardware and software and

related services provided to the Debtors’ in-store pharmacies.

                  c.       Creditors’ Committee v. McKesson Specialty Care Distribution Corp.,

Adv. Pro. No. 17-08266-rdd. In this lawsuit, Plaintiff seeks to recover $102,872.33 for

payments made during the 90-day preference period to purchase specialty pharmaceutical

products.

         4.       As McKesson advised the Court in its October 26, 2018 letter, McKesson strongly

believes the primary preference lawsuit, the one that seeks recovery of nearly $68 million for

the first $10 million of net proceeds, (ii) a 50% split thereafter until that aggregate recovery for the Secured
Creditors from proceeds of avoidance actions equals $11.5 million, and (iii) thereafter, 100% of the net proceeds
will be distributable to the Debtors’ estates. McKesson does not know the current aggregate amount of recoveries
on avoidance actions. McKesson also does not know whether that amount is included in the $22.1 million of
unrestricted cash currently held by the Debtors and whether the $1.5 million of the settlement funds was paid to
UFCW.

2 The Committee is the nominal plaintiff. By virtue of the Settlement Agreement and the compensation
arrangements for Plaintiff’s counsel, the real plaintiffs are the Secured Creditors and Plaintiff attorneys prosecuting
the avoidance actions. See ftnt. 4, infra. There is no realistic scenario under which the Committee’s statutory
constituency—the general unsecured creditors—will realize any recovery from the preference lawsuits against
McKesson.



                                                           4
17-08266-rdd       Doc 14   Filed 11/07/18    Entered 11/07/18 16:46:25        Main Document
                                             Pg 5 of 10


pharmaceuticals deliveries to the Debtors’ in-store pharmacies, is ready for summary judgment.

The primary issues for summary judgment are:

               •       Whether the 26 payments on each of the 13 Friday due dates during the

preference period fall within the ordinary course of business defense to the recovery of

preferences. For a decade, McKesson served as Debtors’ primary pharmaceutical supplier to

their pharmacies. Between April 24, 2015 and July 17, 2015, in 26 payments, Debtors paid

McKesson a total of $63,503,218.12, via Automatic Clearing House payments. Consistent with

historic payment practices over a decade, each of the payments was made exactly on the Friday

due date for the exact amount of the invoices due that day. In the Summary Judgment Motion,

through undisputed evidence, McKesson will prove these 26 payments fall within the ordinary

course of business defense to the recovery of preferences.

               •       Whether 4 daily payments—on July 14, 15, 16 and 17, 2015—fall within

the contemporaneous exchange of new value defense to the recovery of preferences, when those

payments were for goods delivered the previous day. On July 2, 2015, McKesson notified

Debtors that the go-forward credit terms for the purchase of pharmaceuticals would be reduced

to one-day sales outstanding terms and capped at $1 million per day, starting on July 13, 2015.

Over the next 11 days, McKesson and Debtors negotiated go-forward credit terms. On July 13,

2015, McKesson and Debtors agreed to go-forward credit terms of two-day sales outstanding and

capped Debtors’ daily purchases at $2 million. On July 14 to 17, 2015 and pursuant to the

agreed-upon credit terms, Debtors paid McKesson the aggregate amount of $4,249,724.88 in

four daily wire transfers. Each of these daily payments was for the amount of pharmaceuticals

delivered to Debtors’ pharmacies the prior day—from July 13 to July 16, 2015, less certain




                                                5
17-08266-rdd       Doc 14   Filed 11/07/18     Entered 11/07/18 16:46:25           Main Document
                                              Pg 6 of 10


routine credits. McKesson will prove through undisputed evidence that these payments fall

within the contemporaneous exchange of new value defense to the recovery of preferences.

               •       Whether a substantial portion of the four payments to McKesson from

July 14 to July 17, 2015 are insulated from preference recovery under the subsequent extension

of new credit defense. On July 14 through 17, 2015, Debtors paid McKesson the aggregate

amount of $4,249,724.88 by wire transfer. That aggregate amount is the price for the

pharmaceuticals purchased and delivered to Debtors’ pharmacies from July 13 to 16, 2015, less

some minor credits. Subsequent to each payment, McKesson sold additional pharmaceuticals to

Debtors on credit. McKesson will prove, through undisputed evidence, the calculations of the

subsequent extensions of new credit and the portion of the $4,249,724.88 which is protected

from preference recovery under the subsequent extension of new credit defense.

       5.      Plaintiff, in its response letter, indicated that these issues are disputed. Yet,

Plaintiff fails to explain what those disputes are or why these discrete issues cannot be decided in

a summary judgment motion. For example, is Plaintiff truly disputing that pharmaceutical

purchases paid the day after delivery, per agreed credit terms, are not “contemporaneous

exchanges of new value?” Similarly, is Plaintiff contending that the 26 at-issue payments

made by ACH withdrawals on each of the 13 Friday due dates during the preference

period, consistent with a decade of business/payment history, are anything other than

ordinary course of business?

       6.      The Mediation Motion, and McKesson’s unwillingness to participate in an

adversary proceeding-only mediation process, must be placed into the broader context of this

entire bankruptcy case. This case is woefully and hopelessly administratively insolvent—

somewhere between $30 and $40 million. There are $53.4 million in unpaid administrative




                                                  6
17-08266-rdd        Doc 14      Filed 11/07/18       Entered 11/07/18 16:46:25              Main Document
                                                    Pg 7 of 10


claims and only $22,688,930 in cash.3 Based on the most recent financial information provided

by the Committee’s financial advisors, there may be up to $10 million owed to estate

professionals, the Secured Creditors or other parties. At this point, McKesson is unclear which

parties, including the Debtors’ estates, have rights to the $22.7 million in cash.

        7.       This administrative insolvency—whether it is $30 million, $40 million, or some

other huge amount—has been long known by the estate professionals, including Committee

counsel. In May 2017, McKesson (through its counsel) asked for a summary of the unpaid

administrative claims. According to a May 2017 spreadsheet provided by the Committee’s

financial advisors, there were $61.1 million in “Deferred Admin Claims.” The May 21, 2017

through June 17, 2017 Operating Report [Docket No. 3763] listed $29,246,035 in cash. Thus, as

of May 2017, on a cash basis, the Debtors were some $31 million administratively insolvent.

        8.       By October 2018, the Debtors’ unrestricted cash had decreased by $6,557,105.

On October 4, 2018, McKesson (through its counsel) asked for an updated summary of the

unpaid administrative claims. According to an October 5, 2018 spreadsheet provided by the

Committee’s financial advisors, there were $53.4 million in “Deferred Admin Claims.” In that

same spreadsheet, the Committee estimated that only $10.4 million of the $22.7 million of cash

would be available to pay administrative claims. That is a less than a 20% recovery on

administrative claims.

        9.       However, this Court was not informed of the magnitude of administrative

insolvency. Instead, due to the actions of both the Debtors and the Committee, this Court has

been forced to waste considerable judicial resources handling unnecessary matters. More than a

3 This amount is listed in the Operating Report for the period of August 12, 2018 through September 8, 2018.
[Docket No. 4227]. The $22.7 million of cash includes an account with $2,069,944 for “Real Estate Cure—Interest
Bearing.” McKesson is uncertain whether the funds in this account are unrestricted, thus available to pay
administrative creditors, or potentially earmarked for landlords whose leases were assumed and assigned during the
liquidation process.



                                                        7
17-08266-rdd         Doc 14       Filed 11/07/18       Entered 11/07/18 16:46:25                 Main Document
                                                      Pg 8 of 10


thousand creditors have been similarly burdened. Starting in April 2016—roughly four months

after completing their store liquidations—and continuing through August 2018, the Debtors filed

37 omnibus claim objections involving over 1,800 claims of all different priorities. In none of

those claim objections, nor during the many hearings on those claim objections, was there any

disclosure of the $30 to $40 million of administrative insolvency—even though it was

undeniably known by the estate professionals. Similarly, no mention of administrative

insolvency was in any of the 29 preference lawsuits or during the hearings on those lawsuits.

         10.      In opposing the scheduling of McKesson’s summary judgment motion, Plaintiff

professes concern over this Court “expend[ing] its limited resources considering” the motion.

This is the height of hypocrisy. The Debtors, presumably with the Committee’s acquiescence,

had no concerns over this Court’s resources when they filed 37 omnibus claim objections

involving more than 1,800 claims in a hopelessly administratively insolvent bankruptcy case.

Similarly, Plaintiff’s professionals had no concern about this Court’s resources when they

prosecuted 29 preference lawsuits and untold number of preference demands that would never

result in recovery by the Committee’s statutory constituency—the general unsecured creditors.4

         11.      This bankruptcy case has reached its end. The liquidation of the Debtors’

operating assets was completed in the Spring of 2016. All liquidation-related lawsuits against

purchasers, or potential purchasers, have been resolved. Twenty-five of the twenty-nine

preference lawsuits have been completed and closed. All that remains are four preference

lawsuits—three against McKesson and one against PepsiCo Inc. and certain affiliates. As

McKesson will establish in its summary judgment motions, no recovery against McKesson is
4 Repeating a point made in footnote 2, supra, based on the case economics and the Settlement Agreement, the only
real beneficiaries of the preference demands and lawsuits are the Secured Creditors and the Committee’s
professionals. Under their retention orders, but subject to Court approval, Committee professional are entitled to be
paid (A) the greater of (i) thirty-three percent (33%) of the gross recovery to the estates from each avoidance action;
or (ii) (a) an hourly basis charged at fifty (50) percent of the professionals’ standard hourly rates then in effect for
work expended in pursuing an avoidance action, plus (B) reimbursement of all actual and necessary expenses.



                                                           8
17-08266-rdd        Doc 14        Filed 11/07/18       Entered 11/07/18 16:46:25                Main Document
                                                      Pg 9 of 10


permissible. McKesson understands that PepsiCo has equally strong defenses to the $21 million

avoidance/breach of contract claims. Objectively, there is no realistic possibility that recoveries

in these four remaining lawsuits will be material or significantly reduce the massive

administrative insolvency of this case.

         12.      Without paying administrative claims in full, a plan of liquidation cannot be

confirmed. See 11 U.S.C. § 1129(a)(9)(A). McKesson, which holds an unpaid $1.8 million

administrative expense claim, will oppose any plan that does not pay that claim in full on the

plan’s effective date, as required by the Code. Thus, the most likely outcome of this case,

consistent with the outcomes in similar administratively insolvency bankruptcy cases, is an

agreed-upon dismissal under which the $22.7 million of cash, or whatever cash is available for

the Debtors’ estates, is distributed pro rata to the $53 million in administrative creditors,

including McKesson. And, upon dismissal of this bankruptcy case, unless this Court order

otherwise, all avoidance recoveries—including all preference settlements—would need to be

returned to the preference defendants. See 11 U.S.C. § 349(b) (“Unless the court, for cause,

orders otherwise, a dismissal of a case … (1) reinstates—(B) any transfer avoided under section

… 547 … of this title[.]”)5

         13.      For all of these reasons, McKesson opposes mediation in the three adversary

proceedings. At this time, McKesson is not interested in engaging in settlement discussions or

mediation with Plaintiff.

         14.      On the other hand, pursuant to Bankruptcy Code Section 105(d), this Court should

conduct an immediate status conference in the Debtors’ bankruptcy case. Section 105(d)

5 According to the Fifth Certification Regarding Settlement of Preference Claims, filed on August 28, 2018,
[Docket No. 4166], there have been 69 settlements of preference demands and lawsuits. That Certification does not
disclose the aggregate amount of preference settlements paid by the settling parties. Nevertheless, consistent with
the statutory language and intent of § 349(b), and unless the settling parties waived their rights under § 349(b), upon
dismissal of this bankruptcy case, those settlement payments will need to be returned to the settling parties.



                                                           9
17-08266-rdd     Doc 14     Filed 11/07/18 Entered 11/07/18 16:46:25             Main Document
                                          Pg 10 of 10


authorizes the Court to hold “status conferences as are necessary to further the expeditious and

economical resolution of the case.” If any bankruptcy case warrants an immediate Section

105(d) status conference, it is this one. Otherwise, the $22.7 million of available cash will

continue to be depleted in the pursuit of pointless preference litigation and claim objections,

while the only real stakeholders—the administrative creditors holding $53 million of “deferred

administrative claims”—see their recoveries fritted away.

        For all of these reasons, the Mediation Motion must be denied. Instead, pursuant to

Bankruptcy Code Section 105(d), this Court should hold a case status conference in order to

determine the best way to conclude this case and distribute the remaining cash to the

administrative creditors.

DATED: November 7, 2018                               BUCHALTER, A Professional Corporation


                                                      By: /s/ Jeffrey K. Garfinkle
                                                      Jeffrey K. Garfinkle, Esq.
                                                      (Cal Bar. No. 153496; admitted pro hac
                                                      vice)
                                                      18400 Von Karman Avenue, Suite 800
                                                      Irvine, CA 92612
                                                      Telephone: (949) 760-1121
                                                      jgarfinkle@buchalter.com

                                                      and

                                                      KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS LLP
                                                      Tracy L. Klestadt, Esq.
                                                      200 West 41st Street, 17th Floor
                                                      New York, New York 10036
                                                      Telephone: (212) 972-3000
                                                      TKlestadt@Klestadt.com

                                                      Attorneys for Defendants, McKesson
                                                      Corporation, McKesson Specialty
                                                      Distribution Corporation and McKesson
                                                      Pharmacy Systems LLC




                                                 10
